Epes, J.,
concurring:
I concur in the results and in most of what is said by the court. But I am of the opinion that upon principle the uncorroborated testimony of a proven perjurer should be held, as a matter of law, to be insufficient to establish that he was induced by the accused to commit the perjury. In such case the perjurer stands at the bar in a less favorable position than that in which the ordinary accomplice stands. The ordinary accomplice stands under suspicion of being a person who may lie under oath about the crime in which he was involved. The perjurer stands at the bar proven to be a man who will lie under oath. It seems to zne to be an anomaly to hold that the perjurer’s uncorrobórated testimony is not sufficient to establish his own guilt, yet that it is sufficient to establish the guilt of another.
Instruction M, which the court refused to give, reads: “The court instructs the jury that if they believe from the *1072evidence beyond all reasonable doubt that the witness, C. M. Lockhart, testified falsely, then the jury are instructed that they shall consider the evidence of said Lockhart with great caution and give his evidence such weight as the jury believe it is.entitled to.” (Italics mine.)
The instruction is not well framed, but the only valid objection which I think the Commonwealth can make to it is that it uses the expression “great caution.” The jury should have been told that they should be cautious about accepting his testimony; but in view of the corroborating testimony which the record contains, the accused was not entitled to have the jury told that it should consider his testimony with great caution.
It is on this ground that I concur in holding that the court did not err in giving instruction M.